 1   TIMOTHY J. RYAN (99542)
     REBEKKA R. MARTORANO (173600)
 2   THE RYAN LAW GROUP
     400 Capitol Mall, Suite 2540
 3   Sacramento, California 95814
     Telephone: (916) 924-1912
 4   Facsimile: (916) 923-3872
     tryan@ryanlg.com
 5   rmartorano@ryanlg.com

 6   Attorneys for Defendants and Third-Party Plaintiffs
     NIBCO, INC. and WESTERN NEVADA SUPPLY CO.
 7

 8                             UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA
10    AIG PROPERTY CASUALTY                  )       Case No. 2:20-CV-00197-JAM-EFB
      COMPANY                                )
11                                           )
                     Plaintiff,              )       STIPULATION AND ORDER
12                                           )       REGARDING REQUEST TO EXTEND
      v.
                                             )       DEADLINE FOR SUBMITTAL OF
13                                           )       JOINT STATUS REPORT
14    NIBCO, INC.; WESTERN NEVADA            )
                                             )
      SUPPLY; and DOES 1 to 25, inclusive,
15                                           )
                                             )
                     Defendants.             )
16
                                             )
17    NIBCO, INC. AND WESTERN NEVADA )
      SUPPLY CO.,                            )
18                                           )
                     Third-Party Plaintiffs, )
19                                           )
20    v.                                     )
                                             )
21                                           )
      MD MECHANICAL; MICHAEL DIAZ,           )
22    and ROES 1 to 25, inclusive,           )
                                             )
23                                           )
                                             )
24                   Third-Party Defendants. )
25

26          Plaintiff AIG Property Casualty Company (“Plaintiff”) and defendants NIBCO, Inc. and
27   Western Nevada Supply Co. (“Defendants”) stipulate as follows:
28
       STIPULATION AND PROPOSED ORDER REGARDING REQUEST TO EXTEND DEADLINE FOR
                           SUBMITTAL OF JOINT STATUS REPORT
                                           1
 1           Whereas Defendants filed a notice of removal of this action to this Court on January 27,

 2   2020;

 3           Whereas the Court’s Order Requiring Service of Process and Joint Status Report requires

 4   that the parties shall prepare and submit to the Court a joint status report pursuant to Fed. R. Civ.

 5   P. 26(f) within 60 days from the date of removal of the action;

 6           Whereas this results in a current deadline of March 27, 2020 for the filing of the joint

 7   status report;

 8           Whereas Defendants filed a third-party complaint for indemnity on February 3, 2020,

 9   naming as third-party defendants MD Mechanical and Michael Diaz (“Third-Party Defendants”
10   (Docket No. 5);
11           Whereas Defendants served Third-Party Defendants with their third-party complaint on
12   February 16, 2020 as reflected in the Certificate of Service filed on March 4, 2020 (Docket No.
13   11);
14           Whereas Defendants and Third-Party Defendants entered into a stipulation filed on
15   March 4, 2020, providing for an extension of Third-Party’s time to respond to the complaint by
16   25 days to April 3, 2020 (Docket No. 12);
17           Therefore, Plaintiff and Defendants respectfully request that the deadline to file the
18   parties’ joint status report currently set for March 27, 2020 be extended by 45 days to May 11,
19   2020, to allow the parties an opportunity to meet and confer with the Third-Party Defendants
20   once they have appeared in this action.
21   IT IS SO STIPULATED.
22   Dated: March 11, 2020                         GROTEFELD HOFFMANN LLP
23
                                                   By: /s/ David J. Kestenbaum
24                                                    DAVID KESTENBAUM
25                                                    Attorneys for Plaintiff AIG PROPERTY
                                                      CASUALTY COMPANY
26

27

28
       STIPULATION AND PROPOSED ORDER REGARDING REQUEST TO EXTEND DEADLINE FOR
                           SUBMITTAL OF JOINT STATUS REPORT
                                           2
 1   Dated: March 11, 2020                         THE RYAN LAW GROUP

 2
                                                   By: /s/ Rebekka R. Martorano
 3                                                    TIMOTHY J. RYAN
 4                                                    REBEKKA R. MARTORANO
                                                      Attorneys for Defendants and Third-Party
 5                                                    Plaintiffs NIBCO, INC. and WESTERN
                                                      NEVADA SUPPLY CO.
 6

 7

 8                                                 ORDER

 9          Pursuant to the parties’ stipulation set for above and good cause appearing, the deadline

10   to submit the parties’ joint status report as set forth in the Court’s Order Requiring Service of

11   Process and Joint Status Report is extended by 45 days to May 11, 2020.

12

13   Dated: 3/11/2020                              /s/ John A. Mendez_________________
                                                   Judge of the United States District Court
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       STIPULATION AND PROPOSED ORDER REGARDING REQUEST TO EXTEND DEADLINE FOR
                           SUBMITTAL OF JOINT STATUS REPORT
                                           3
